DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 9, 2020 and February 24, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception. 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Zaklika (U.S. Patent No. 6,850,651) (hereafter referred to as “Zaklika”).  
	With regard to claim 1, Zaklika describes obtaining a brightness information of a plurality of pixels of an image (refer for example to column 3, lines 11-17); setting a detection window for the image and selecting a plurality of critical pixels used to determine types of the Moiré pattern within the detection window (see Figure 4 and refer for example to column 11, lines 10-28); pixel-by-pixel calculating a Moiré pattern response value of each of the plurality of critical pixels and corresponding multiple adjacent pixels within the detection window (refer for example to column 11, lines 28-42); wherein the Moiré pattern response value is used to determine if the image has characteristics of the Moiré pattern (refer for example to column 11, lines 42-54); for each of the pixels, comparing a brightness information of the critical pixels with the adjacent pixels corresponding to each of the critical pixels within the detection window, and calculating comparison results so as to determine a brightness characteristic of each of the pixel (refer for example to column 11, lines 28-41); and confirming a type and position of the Moiré pattern within the image according to the Moiré pattern response value and statistical result (refer for example to column 11, lines 55-67).
As to claim 2, Zaklika describes wherein the brightness information with respect to the pixels is a brightness value in a YUV color space, or an average value of three color channels in an RGB color space (refer for example to column 11, lines 11-42, and column 12, line 49 through column 13, line 17).
In regard to claim 3, Zaklika describes wherein, when the image is received, a color space transformation is performed for transforming the image to the YUV color space or the RGB color space (refer to column 12, line 49 through column 13, line 17).
With regard to claim 4, Zaklika describes wherein, in the step of calculating the Moiré pattern response value, a weighting mask is set within the detection window, and the Moiré pattern response value is calculated by respectively multiplying the plurality of critical pixels and the corresponding adjacent pixels by weighting values (refer to column 11, lines 13-18 and column 12, lines 5-39).
As to claim 5, Zaklika describes wherein, in the step of calculating the Moiré pattern response value, the weighting mask is set according to the type of the Moiré pattern to be determined, wherein the plurality of critical pixels are configured to have higher weighting values and the adjacent pixels are configured to have lower weighting values (refer to column 10, lines 31-35 and column 13, lines 37-63).
In regard to claim 6, Zaklika describes wherein the Moiré pattern response value with respect to each of the pixels is compared with a first threshold so as to obtain brightness changes between the pixel and the adjacent pixels for further determining if the image has features of the Moiré pattern (refer to column 13, lines 37-63, the software selection criteria which excludes certain pixels having a response value with respect to each of the pixels is compared so as to obtain brightness changes between the pixel and the adjacent pixels for further determining if the image has features of the Moiré pattern corresponds to applicant’s “thresholding”).

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of the record fail to teach or suggest singly and/or in combination a method and system for detecting and suppressing Moiré pattern which provides for receiving an image, transforming the image to a YUV color space for retrieving brightness values of a plurality of pixels of the image, setting a detection window and selecting a plurality of critical pixels within the detection window for determining types of Moiré pattern, pixel-by-pixel calculating a Moiré pattern response value of each of the plurality of critical pixels and corresponding multiple adjacent pixels within the detection window, wherein the Moiré pattern response value is used to determine if the image has features of the Moiré pattern, for each of the pixels, comparing a brightness values of the critical pixels with the adjacent pixels corresponding to each of the critical pixels within the detection window, and calculating comparison results so as to determine a brightness characteristic of the each of the pixels, confirming a type and position of Moiré pattern within the image according to the Moiré pattern response value and statistical result, and performing a color noise suppression on the pixels that are determined as the Moiré pattern, wherein a plurality of pixels to be determined as Moiré pattern are mapped to a UV plane of the YUV color space, and performing a suppression to pixel colors of the pixels within a color suppression range in the UV plane as grayscale colors as prescribed for in the claimed invention. 
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiratsuchi, Wegmann, Trifonov, Xiao and Feng all disclose systems similar to applicant’s claimed invention.  


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:00am to 1:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
February 16, 2021